DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on September 24, 2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 18, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (US 7,333,682 B2).
1.  Kobayashi et al. shows a waveguide interconnect bridge, comprising: a waveguide material (205); and one or more wall cavities in the waveguide material (cladding layers 206, 207 defining walls).
2.  The waveguide interconnect bridge of claim 1, wherein the waveguide material includes a semiconductor material (silicon - col. 6, ln 37).
3.  The waveguide interconnect bridge of claim 1, wherein the waveguide material includes a plastic 
(polymide).
4.  The waveguide interconnect bridge of claim 1, wherein the one or more wall cavities define multiple waveguides in the waveguide interconnect bridge (waveguide interconnect bridge 205 - Fig. 6A).
6.  The waveguide interconnect bridge of claim 1, wherein the one or more wall cavities are at least partially filled with a solid fill material (col. 6, ln 37).
7.  The waveguide interconnect bridge of claim 1, wherein the one or more wall cavities are at least partially filled with air (air layer 210).
18.  A method of manufacturing a waveguide interconnect bridge, comprising: forming a base structure of a waveguide material; and forming one or more wall cavities in the base structure (cladding defining walls - col. 6, lns 42-67).
20.  The method of claim 18, wherein forming the one or more wall cavities includes etching the one or more wall cavities (etching - col. 6, lns 55, 61 et al.).
21.  The method of claim 18, further comprising: providing a fill material in the one or more wall cavities (col. 6, ln 37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 7,333,682 B2) in view of Wang et al. (US 8,157,456 B2).
8.  Kobayashi et al. teaches the waveguide interconnect bridge of claim 1, but is silent further comprising: one or more metallization layers.
Wang et al. shows a waveguide interconnect bridge further comprising: one or more metallization layers (metal layer 39 - Fig. 9c).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the waveguide interconnect bridge disclosed by Kobayashi et al. further comprising: one or more metallization layers disclosed by Wang et al..  Such a modification would have been obvious where both devices are drawn to cladded optical waveguides and where Wang et al. (abstract) teaches;
An optical interconnect device includes a first substrate, a second substrate, an optical waveguide, an electrical wiring and a switching device. The first substrate has an electrical wiring circuit, an electrical-optical converter for converting an electrical signal to an optical signal, and a light emitting device for emitting a light. The second substrate has an electrical wiring circuit, an optical-electrical converter for converting the optical signal to the electrical signal, and a light receiving device for receiving the light from the light emitted device. The optical waveguide optically connects the light emitting and light receiving devices. The electrical wiring electrically connects the electrical wiring circuits of the first and second substrates. The switching device determines a fast signal of data to be transmitted via the optical substrate and a slow signal of data to be transmitted via the electrical wiring.

thus suggesting the obviousness of the modification.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 7,333,682 B2) in view of Oono et al. (US 7,150,569 B2).
19.  Kobayashi et al. teaches the method of claim 18, but is silent wherein forming the one or more wall cavities includes drilling the one or more wall cavities.
Oono et al. shows an optical waveguide wherein forming the one or more wall cavities includes drilling the one or more wall cavities (col. 15, ln 30).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the waveguide interconnect bridge disclosed by Kobayashi et al. wherein forming the one or more wall cavities includes drilling the one or more wall cavities disclosed by Oono et al..  Such a modification would have been obvious where both devices are drawn to cladded optical waveguides and where Oono et al. (col. 2, lns 20-30) teaches;
It is accordingly an object of the present invention to provide an optical device mounted substrate assembly and a fabrication method thereof, an optical waveguide equipped optical device mounted substrate assembly and a fabrication method thereof, an optical fiber connector equipped optical device mounted substrate assembly and a fabrication method thereof, and an optical component equipped optical device mounted substrate assembly, which can attain accurate and assured positioning that enables optical axes to be aligned accurately and assuredly and whose optical transmission loss is small.

thus suggesting the obviousness of the modification.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN O TAKAOKA whose telephone number is (571)272-1772. The examiner can normally be reached M-F 9-5 flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843